 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   GEICO CASUALTY COMPANY,                              Case No.: 19-CV-1444 W (JLB)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 11]
12   DEPARTMENT OF VETERANS
     AFFAIRS, et al.,
13
                                      Defendants.
14
15
16            Parties have filed a joint motion to dismiss with prejudice. [Doc. 11.] Good cause
17   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
18   PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
19   costs.
20
21            IT IS SO ORDERED.
22
23   Dated: December 2, 2019
24
25
                                                            States District Judge
26
27
28

                                                      1
                                                                                    19-CV-1444 W (JLB)
